





Exhibit 10.33
logoofbhge.jpg [logoofbhge.jpg]
January 2, 2018
Mr. Belgacem Chariag
11602 Versailles Lakes Lane
Houston, Texas 77082
Dear Belgacem:
Baker Hughes, a GE company (hereinafter referred to as the “Company”) and you
desire to set forth in this letter agreement (“Agreement”) certain agreements
and understandings regarding, among other things:
•
Your separation from service;

•
Your terms of continued employment pending your separation from service;

•
Certain benefits the Company has agreed to provide to you upon the termination
of your employment;

•
Your agreement to certain obligations of confidentiality, non-competition,
non-solicitation and cooperation; and

•
The mutual release of any and all claims by you and the Company.

When you and the Company have signed this Agreement, it will constitute a
complete agreement on all of these issues.
SEPARATION FROM SERVICE:
We have agreed that you will resign from your position as Chief Global
Operations Officer of the Company and all other officer positions with the
Company and its subsidiaries immediately upon your execution of this Agreement
and you will separate from service with the Company on January 31, 2018 (the
“Anticipated Separation Date”). Unless your employment terminates earlier than
the Anticipated Separation Date, your employment will terminate on the
Anticipated Separation Date. The actual date of the termination of your
employment is referred to in this Agreement as the “Effective Date.” You will
resign from all officer positions with the Company and its subsidiaries
immediately upon your execution of this Agreement without any further action on
your part. Following your execution of this Agreement, until the Effective Date
you will be an employee of the Company serving in an advisory capacity.


/s/ BC
                             BC

--------------------------------------------------------------------------------

 


PENDING SEPARATION FROM SERVICE:
For the period preceding the Effective Date, (i) you will continue to receive
your base salary, in accordance with the Company’s executive payroll practices,
which base salary will be $65,000.00 per month, (ii) you will continue to be
eligible to participate in the Company’s benefit plans, programs and policies as
provided to other senior executives in accordance with their provisions, as the
same may be in effect from time to time, except as otherwise specifically
provided in this Agreement, and (iii) in anticipation of your separation from
service, you will endeavor to assist in the seamless transition of your prior
authorities, duties, and responsibilities to your successor.
SEPARATION BENEFITS:
As you know, the Company maintains a number of employee benefit plans and
compensatory arrangements in which you participate. Set forth below is
description of the impact of your separation from service under certain of these
employee benefit plans and compensatory arrangements. Except as expressly
provided otherwise in this Agreement, the terms of the applicable employee
benefit plans and compensatory arrangements will govern and control your
entitlement to employee benefits and compensation.
Health and Welfare Benefits – If you are participating in medical, dental,
and/or vision coverage for yourself and any eligible dependent(s), all such
active coverages will end as of the Effective Date. The Benefits Center will
send you a packet regarding continuation of benefits under the Consolidated
Omnibus Benefits Reconciliation Act (COBRA), and you and/or your eligible
dependent(s) may elect to continue coverage, provided you timely enroll for
coverage and make the required premium payments. All other health and welfare
benefits will be governed by their applicable terms as affected by your
termination of employment as of the Effective Date. You may contact the Benefits
Center directly at 1-866-244-3539 for more information and to answer any
questions. The Company reserves the right to amend and terminate its benefit
programs in whole or in part at any time.


If you elect COBRA coverage for yourself and, if you wish, your eligible
dependents, under a Company medical program, subject to the immediately
following sentence, on the first day of each month the Company shall pay you an
amount equal to the difference between the COBRA premium rates for the medical
coverage and the applicable active employee premium rates charged to you for
such coverage (the “Premium Differential Amount”). Notwithstanding the
foregoing, the Premium Differential Amount payments that would otherwise be made
under this Agreement during the six-month period immediately following your
separation from service within the meaning of section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the rules and regulations
issued thereunder by the Department of Treasury and the Internal Revenue Service
(collectively, “Section 409A”) shall be accumulated and paid on the date that is
six months following the date of your separation from service (within the
meaning of Section 409A). The Premium Differential Amount payments shall cease
for the period that begins 24 months after the Effective Date. The Premium
Differential Amount payments may be applied by you for any purpose.




2
/s/ BC
                             BC

--------------------------------------------------------------------------------

 


Thrift Plan; Pension Plan and Supplemental Retirement Plan – You have the option
of leaving your money in the Baker Hughes Incorporated Thrift Plan, or you may
request a distribution of your account balance after the Effective Date. You
have the option of leaving your money in the Baker Hughes Incorporated Pension
Plan, or you may request a distribution of your Pension Plan benefit after the
Effective Date. Your vested account balance under the Baker Hughes Incorporated
Supplemental Retirement Plan (“SRP”) will be paid out according to your
elections previously submitted and the terms of the SRP.
Short-Term Performance Bonus – You will be eligible for a bonus for the 2017
performance period (the “2017 H2 Bonus”) under the Baker Hughes, a GE company
Executive Officer Short Term Incentive Compensation Plan (“STICP”) in accordance
with the terms of the STICP. So long as (i) you do not voluntarily retire prior
to the Anticipated Separation Date (or such earlier date as the Company may
agree) and (ii) your employment with the Company is not terminated for Cause (as
defined in the STICP) you will be eligible to be paid the 2017 H2 Bonus in the
amount determined by the Compensation Committee of the Board of Directors of the
Company at the same time as bonuses under the STICP for the 2017 performance
period are paid to other STICP participants (subject to any applicable deferral
election under the SRP), and there will be no requirement that you remain
employed until the date on which the 2017 H2 Bonus is paid.
Other than the 2017 H2 Bonus discussed above, you will receive no further
short-term performance bonuses or retention incentive bonuses.
Restricted Stock Unit Awards – Subject to the approval of the Board of Directors
of the Company, all outstanding Restricted Stock Unit Awards previously granted
to you under the Baker Hughes, a GE company 2017 Long-Term Incentive Plan (the
“2017 LTIP”), also known as “Founders RSUs”, shall be fully vested as of the
Effective Date and will be paid to you in shares of the Company’s Class A Common
Stock so long as (i) you do not resign with an effective date of resignation
that is prior to the Anticipated Separation Date (or such earlier date as the
Company may agree), (ii) your employment with the Company is not terminated for
Cause (as defined in the 2017 LTIP) prior to the Anticipated Separation Date,
and (iii) you sign a release agreement substantially in the form attached hereto
as Exhibit A (the “Release Agreement”) prior to the Anticipated Separation Date
and you do not revoke the Release Agreement. Further, subject to the approval of
the Board of Directors of the Company, all outstanding Restricted Stock Unit
Awards granted to you on January 25, 2017 under the Baker Hughes Incorporated
2002 Director & Officer Long-Term Incentive Plan shall be fully vested as of the
Effective Date and will be paid to you in shares of the Company’s Class A Common
Stock so long as (i) you do not resign with an effective date of resignation
that is prior to the Anticipated Separation Date (or such earlier date as the
Company may agree), (ii) your employment with the Company is not terminated for
Cause (as defined in the Baker Hughes Incorporated 2002 Director & Officer
Long-Term Incentive Plan) prior to the Anticipated Separation Date, and (iii)
you sign the Release Agreement prior to the Anticipated Separation Date and you
do not revoke the Release Agreement.
Unexercisable Stock Options – Your Options to purchase Class A Common Stock of
the Company granted under the 2017 LTIP, also known as “Founders Options”, shall
be forfeited immediately upon the Effective Date.


3
/s/ BC
                             BC

--------------------------------------------------------------------------------

 


Future Grants of Long-Term Incentive Compensation Awards - After 2017 you will
not be entitled to receive any additional grants of any long-term incentive
compensation awards, including but not limited to grants of Restricted Stock
Unit Awards or Stock Options.
Expenses – The Company agrees to reimburse you for all outstanding business
expenses in accordance with Company policy. You will prepare and submit an
expense account reimbursement request for expenses incurred prior to the
Effective Date. Such an expense account reimbursement request will be reviewed
and paid in accordance with Company policy.
Indemnification Rights – You will be entitled to all indemnification rights
provided for (i) under that certain Indemnification Agreement by and between you
and the Company or its affiliate as in effect on the date hereof and as may be
expanded by contract for other senior executives of the Company
(the “Indemnification Agreement”), and (ii) as otherwise are provided to other
senior executives of the Company (whether insured, by contract, by resolution,
pursuant to Company organization or governance documents, under applicable law
or otherwise) as in effect as of the Effective Date inuring to your benefit as a
result of your employment with the Company (except as may be limited by law).
Such indemnification rights shall survive after the Effective Date in accordance
with their applicable terms.
Separation Payment – On the date that is six months following the date of your
separation from service, the Company will pay you a lump sum cash separation
payment in an amount equal to $2,706,000.00 so long as (i) you do not resign
with an effective date of resignation that is prior to the Anticipated
Separation Date (or such earlier date as the Company may agree), (ii) your
employment with the Company is not terminated for Cause (as defined in your Stay
and Win Award Letter Agreement entered into by you on June 2, 2017 (the “Stay
Letter Agreement”) prior to the Anticipated Separation Date, and (iii) you sign
the Release Agreement prior to the Anticipated Separation Date and you do not
revoke the Release Agreement.
For the avoidance of doubt, you will not be entitled to severance benefits under
the Baker Hughes, a GE Company Severance Benefits Plan.
Excise Tax Gross-Up Payments. So long as you sign the Release Agreement prior to
the Anticipated Separation Date and you do not revoke the Release Agreement, if
any payments or benefits received or to be received by you (whether pursuant to
the terms of this Agreement, or any other plan or agreement with the Company or
any of its affiliates as defined in the 2017 LTIP (the “Total Payments”) will be
subject to the excise tax imposed by section 4999 of the Code or any similar tax
payable under any United States federal, state, or local statute (the “Excise
Tax”), the Company shall pay you an additional amount (the “Gross-Up Payment”)
such that the net amount retained by you after the deduction of any Excise Tax
on the Total Payments and any federal, state and local income and employment
taxes and Excise Tax upon the Gross-Up Payment shall be equal to the Total
Payments. The purpose of the Gross-Up Payments is to place you in the same
economic position you would have been in had no Excise Tax been imposed with
respect to the Total Payments.
For purposes of determining whether any of the Total Payments will be subject to
the Excise Tax and the amount of such Excise Tax, (i) all of the Total Payments
shall be treated as “parachute payments” (within the meaning of section
280G(b)(2) of the Code) unless, in the opinion of tax


4
/s/ BC
                             BC

--------------------------------------------------------------------------------

 


counsel (the “Tax Counsel”) reasonably acceptable to you and selected by the
accounting firm that is the Company’s independent auditor (the “Auditor”), such
payments or benefits (in whole or in part) do not constitute parachute payments,
including by reason of section 280G(b)(4)(A) of the Code, (ii) all “excess
parachute payments” within the meaning of section 280G(b)(l) of the Code shall
be treated as subject to the Excise Tax unless, in the opinion of the Tax
Counsel, such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered (within the meaning of
section 280G(b)(4)(B) of the Code) in excess of the “base amount” (within the
meaning of section 280G(b)(3) of the Code) allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax, and (iii) the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code.
For purposes of determining the amount of the Gross-Up Payment, you shall be
deemed to pay federal income tax at the highest marginal rate of federal income
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence on the date of your separation from
service, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.
In the event that the Excise Tax is determined to exceed the amount taken into
account hereunder in calculating the Gross-Up Payment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the payment of the Gross-Up Payment), the Company shall make an additional
Gross-Up Payment in respect of such excess (plus any interest, penalties or
additions payable by you with respect to such excess) within five business days
following the time that the amount of such excess is finally determined. You and
the Company shall each reasonably cooperate with the other relative to any
administrative or judicial proceedings concerning the existence or amount of
liability for the Excise Tax.
For the avoidance of doubt, the Company will remit the Gross-Up Payments
directly to the applicable taxing authorities.
Death – If your employment terminates on or prior to the Anticipated Separation
Date as a result of your death, all payments and benefits payable or to be
provided to you hereunder (other than payments and benefits under broad-based
employee benefit programs) will be paid or provided to your surviving spouse, or
if you do not have a surviving spouse, to your estate. Except as otherwise
provided herein, such payment and benefits shall be provided within 30 days
after your death. The benefits, if any, to be provided following your death
under broad-based employee benefit plans of the Company will be determined by
the terms of such employee benefit plans.


COVENANTS:
Cooperation and Assistance; Confidentiality; Non-Competition and
Non-Solicitation


5
/s/ BC
                             BC

--------------------------------------------------------------------------------

 


You agree to fulfill your cooperation and assistance, confidentiality,
non-competition, and non-solicitation obligations specified in the Employee
Confidentiality and Innovation Agreement between you and the Company dated June
2, 2017 (the “Employee Confidentiality and Innovation Agreement”).
Agreement to Return Company Property
Except as mutually agreed by you and the Company, you will, prior to the
Effective Date, return to the Company (i) all Company property in your
possession and (ii) all proprietary or confidential information, files, records
or documents of the Company, in whatever medium and of whatever kind or type,
relating to the business and affairs of the Company and its affiliates.
Non-Disparagement
You agree that you will not engage in any act that is intended or may reasonably
be expected to materially harm the reputation, business prospects, or operations
of the Company and/or affiliates. The Company likewise agrees that it and its
representatives and agents will not engage in any act that is intended or may
reasonably be expected to materially harm your reputation, business prospects or
relationships.
MISCELLANEOUS:
Entire Agreement – This Agreement sets forth the entire agreement between you
and the Company with respect to each and every issue addressed in this
Agreement, and, except for (i) the Indemnification Agreement, (ii) the Employee
Confidentiality and Innovation Agreement, (iii) the Mediation and Arbitration
Agreement between you and the Company or its affiliate dated June 2, 2017 (the
“Mediation and Arbitration Agreement”), and (iv) except as specified herein, any
of the Company’s compensation or benefit plans in which you have participated as
an employee and officer of the Company, this entire, integrated Agreement fully
supersedes any and all prior agreements or understandings, oral or written,
between you and the Company pertaining to the subject matter of this Agreement.
For the avoidance of doubt, the terms of the Indemnification Agreement, the
Employee Confidentiality and Innovation Agreement and the Mediation and
Arbitration Agreement shall remain fully in effect and are not superseded by
this Agreement. For the avoidance of doubt, you have no rights under the change
in control agreement entered into by and between you and Baker Hughes
Incorporated effective as of December 31, 2014 and, upon execution of this
Agreement, except for the January of 2018 $750,000 Cash Retention Plan
installment payment, you shall have no rights under the Stay Letter Agreement.
Exclusive Choice of Law and Arbitration Agreement – This Agreement constitutes
an agreement that has been executed and delivered in the State of Texas, and the
validity, interpretation, performance, and enforcement of this Agreement shall
be governed by the laws of that State. In the event of any dispute or
controversy arising out of or under this Agreement, or concerning the substance,
interpretation, performance, or enforcement of this Agreement, or in any way
relating to this Agreement (including issues relating to the formation of the
agreement and the validity of this arbitration clause), the Company and you
agree to resolve that dispute or controversy, fully and


6
/s/ BC
                             BC

--------------------------------------------------------------------------------

 


completely, through the use of direct discussions, mediation and arbitration
procedures that are identical to those set forth in the Mediation and
Arbitration Agreement.
Tax Withholding – The Company may withhold from all payments made pursuant to
this Agreement all federal, state, local, and other taxes and withholdings as
may be required pursuant to any law or governmental regulation or ruling.
Compliance with Section 409A –The following provisions of this Agreement are
included for purposes of complying with, and clarifying the impact of, Section
409A. For purposes of this Agreement “separation from service” has the meaning
ascribed to that term in Section 409A. It is intended that the date of your
separation from service will be the Effective Date. Provisions of this Agreement
to the contrary notwithstanding, you will not receive any benefit under this
Agreement to which you were not entitled otherwise than pursuant to this
Agreement (including the accelerated vesting of Restricted Stock Unit Awards and
the payment of the separation payment described above) unless (i) you have
signed and delivered to the Company (and have not revoked) the Release Agreement
and (ii) the period for revoking the Release Agreement shall have expired, in
both cases prior to the scheduled date of payment of such benefit.
Agreement Not an Employment Contract – This Agreement is not a contract between
the Company and you that gives you the right to be retained in the employment of
the Company. Likewise, this Agreement is not intended to interfere with the
rights of the Company to terminate your employment at any time and with or
without cause or to interfere with your right to terminate your employment at
any time.
Severability and Headings – The invalidity or unenforceability of a term or
provision of this Agreement shall not affect the validity or enforceability of
any other term or provision of this Agreement, which shall remain in full force
and effect. Any titles or headings in this Agreement are for convenience only
and shall have no bearing on any interpretation of this Agreement.
Please initial each page and sign below. The remainder of this page is
intentionally blank.




7
/s/ BC
                             BC

--------------------------------------------------------------------------------


 


ENTERED INTO as of January 2, 2018.
BAKER HUGHES, A GE COMPANY
By: /s/ Lorenzo Simonelli            
Lorenzo Simonelli
Chairman of the Board, President and Chief Executive Officer




ENTERED INTO as of January 2, 2018.
BELGACEM CHARIAG
/s/ Belgacem Chariag                











--------------------------------------------------------------------------------


EXHIBIT A





RELEASE AGREEMENT
This Agreement is between Belgacem Chariag (“You” and Baker Hughes, a GE company
and its subsidiaries and affiliate companies, and each of their current or
former predecessors, successors, assigns, officers, directors, fiduciaries,
insurers, agents, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs), employees, shareholders, employees
and representatives or other affiliated persons or entities, including related
companies, partnerships and joint ventures (collectively referred to as the
“Company”).
1.
Consideration. In consideration for your signing and delivering this Agreement,
the Company agrees to pay you those benefits under the letter agreement between
you and Baker Hughes, a GE company dated effective as of January 2, 2018 (the
“Letter Agreement”) to which you would not have been entitled absent the Letter
Agreement, the cash separation payment, the accelerated vesting of restricted
stock units and the excise tax gross-up payments (collectively, the “Severance
Benefits”), less applicable voluntary and statutory withholdings, on the payment
dates specified in the Letter Agreement. You will receive payment of the
Severance Benefits in accordance with the Letter Agreement, and subject to the
conditions stated there and elsewhere in this Agreement.

2.
General Release. In exchange for the benefits described in paragraph 1, you are
waiving and releasing all known or unknown claims and causes of action you have
or may have, as of the day you sign this Agreement, against the Company arising
out of your employment, including your separation from employment. The claims
you are releasing include, but are not limited to:

a.claims of discrimination, harassment or retaliation, in violation of the Age
Discrimination in Employment Act (“ADEA”), including the Older Workers’ Benefit
Protection Act (“OWBPA”), or on the basis of race, color, sex (including sexual
harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, pregnancy, parental status, veteran status, source
of income, entitlement to benefits, union activities, or any other status
protected by local, state, provincial or federal laws, constitutions,
regulations, ordinances or executive orders; or
b.claims arising out or relating to personnel policies, procedures, handbooks,
any covenant of good faith and fair dealing, or any express or implied contract
of any kind; or
c.claims concerning public policy, statutory or common law, including claims
for: personal injury; invasion of privacy; retaliatory discharge; negligent
hiring, retention or supervision; defamation; intentional or negligent
infliction of emotional distress and/or





--------------------------------------------------------------------------------





mental anguish; intentional interference with contract; negligence; detrimental
reliance; loss of consortium to you or any member of your family; and/or
promissory estoppel and all other torts; or


d.claims for relief of any kind, including but not limited to damages, expenses,
litigation costs (including attorneys’ fees), back-pay, front-pay, disability,
reinstatement or other equitable relief, injunctive or declaratory relief, or
other benefits (other than any accrued pension benefits), compensatory damages,
punitive damages, and/or interest; or
e.claims relating to or arising out of any work you have done for the Company in
any capacity, your employment, the terms and conditions of your employment, your
separation from employment, concerning or based on the adequacy of your
compensation or remuneration, including incentive payments, or claims for
benefits; or
f.any and all other federal, state and local anti-discrimination, labor or
employment laws or regulations or orders, as well as the laws of any other
country, to the extent that they may be waived by private agreement.
3.
Exclusions from General Release. Excluded from the General Release above are any
claims or rights (i) that may arise after the date that you sign this Agreement,
(ii) for breach of this Agreement, (iii) for reimbursement of business expenses
incurred on behalf of the Company under the Company’s expense reimbursement
policies, (iv) for vested rights under any Company ERISA-covered employee
benefit plans applicable to you on the date you sign this General Release, (v)
any claims that controlling law clearly states may not be released by private
settlement, including but not limited to claims for Worker’s Compensation
benefits for job-related illness or injury or for unemployment insurance, or
(vi) to challenge the validity of this General Release under the OWBPA.

3.1
No Interference with Rights. Also excluded from the General Release is your
right to file a charge with an administrative agency or participate in any
agency investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”), the National Labor Relations Board (“NLRB”), the U.S.
Department of Labor (“DOL”), the Securities and Exchange Commission (“SEC”),
Occupational Safety and Health Administration (“OSHA”), or any other federal,
state or local agency charged with the enforcement of any laws including
providing documents or other information, or from testifying truthfully in the
course of any administrative, legal or arbitration proceeding. Subject to
paragraph 4, you are, however, waiving your right to any recover money in
connection with such a charge or investigation. You are also waiving your right
to recover money in connection with a charge filed by any other individual or by
the EEOC or any other federal or



EXHIBIT A

--------------------------------------------------------------------------------





state agency to the extent allowed by law, and agree that the severance you will
receive as provided in this Agreement fully and completely satisfies any and all
such claims, except for any right you may have to receive a payment from a
government agency (and not the Company) for information provided to the
government agency.


4.
Whistleblower Protection. Nothing in this Agreement limits your ability to
communicate directly with and provide information, including documents, not
otherwise protected from disclosure by any applicable law or privilege to the
SEC or any other federal, state or local governmental agency or commission
(“Government Agency”) regarding possible legal violations, without disclosure to
the Company. The Company may not retaliate against you for any of these
activities, and nothing in this Agreement requires you to waive any monetary
award or other payment that you might become entitled to and to be paid by the
SEC or any other Government Agency.

5.
Covenant Not To Sue. A “covenant not to sue” is a legal term which means you
promise not to file a lawsuit in court. It is different from the General Release
of claims contained in paragraph 2 above. Besides waiving and releasing the
claims covered by paragraph 2 above, you further agree never to sue the Company
in any forum for any reason, including but not limited to claims, laws or
theories covered by the General Release language in paragraph 2 above.
Notwithstanding this Covenant Not To Sue, you may bring a claim against the
Company as set forth in paragraphs 3 and 4 above. If you sue the Company in
violation of this Agreement, you shall be liable to the Company for its
reasonable attorneys’ fees and other litigation costs incurred in defending
against such a suit. As indicated above, it would not violate any part of this
Agreement to bring a legal claim against the Company to enforce this Agreement,
or to challenge the validity of this Agreement under the ADEA. However, pursuant
to paragraph 18 of this Agreement, any claim brought by you against the Company
to enforce this Agreement or to challenge the validity of this Agreement under
the ADEA must be brought in arbitration, not in a court.

6.
Restrictive Covenants. You hereby affirm that you remain subject to the
covenants set forth in in the Employee Confidentiality and Innovation Agreement
between you and the Company dated June 2, 2017 in accordance with the terms
thereof.

6.1
Defend Trade Secrets Act Notice. You acknowledge that you have received notice
that under the 2016 Defend Trade Secrets Act (DTSA): (1) no individual will be
held criminally or civilly liable under Federal or State trade secret law for
the disclosure of a trade secret (as defined in the Economic Espionage Act)
that: (A) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and made solely for
the purpose of reporting or investigating a suspected violation of law; or, (B)
is made in a complaint or other



EXHIBIT A

--------------------------------------------------------------------------------





document filed in a lawsuit or other proceeding, if such filing is made under
seal so that it is not made public; and, (2) an individual who pursues a lawsuit
for retaliation by an employer for reporting a suspected violation of the law
may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except as permitted by court order.


7.
Property. You will return to the Company all Company property in your
possession, including but not limited to, PDAs, mobile phones, computers,
laptops, external hard drives, flash and jump drives, credit cards and all
files, documents and records of the Company, in whatever medium and of whatever
kind or type. This includes but is not limited to customer lists, pricing
information, training materials, planning information and salary information.
You agree and hereby certify that you have returned, or will return all
proprietary or confidential information or documents relating to the business
and affairs of the Company and its affiliates. You further agree that should it
subsequently be determined by the Company that, notwithstanding the foregoing
certification, you have inadvertently failed to return all proprietary or
confidential information and documents in your possession or control relating to
the business and affairs of the Company and its affiliates, you will be
obligated to promptly return to the Company such proprietary or confidential
information and documents in your possession or control relating to the business
and affairs of the Company and its affiliates.

8.
Cooperation and Assistance. Except as otherwise provided by paragraphs 3.1, 4
and 6.1 you agree to make yourself reasonably available to the Company to
respond to requests by the Company for information pertaining to or relating to
the Company, and its affiliates, subsidiaries, agents, officers, directors,
fiduciaries, or employees, which may be within your knowledge. You agree to
cooperate fully with the Company in connection with any and all existing or
future litigations or investigations brought by or against the Company or any of
its past or present affiliates, agents, officers, directors, fiduciaries, or
employees, whether administrative, civil or criminal in nature, in which, and to
the extent the Company deems your cooperation necessary. The Company will
reimburse you for reasonable out-of-pocket expenses incurred as a result of such
cooperation.

9.
Non-Admissions. The fact and terms of this Agreement are not an admission by the
Company of liability or other wrongdoing under any federal, state or local law.

10.
Additional Employee Acknowledgments. You also acknowledge that:



a.you have read this entire Agreement, understand it, and are entering into this
Agreement knowingly and voluntarily; and


EXHIBIT A

--------------------------------------------------------------------------------





b.this is an important legal document and you are being advised by this
Agreement to consult with an attorney before signing this Agreement; and you
understand you may take up to 21 days (the “Review Period”) to consider this
Agreement before signing it. You acknowledge that you must sign and return this
Agreement to the Chief Legal Officer, Baker Hughes, a GE company, 17021 Aldine
Westfield Road, Houston, Texas 77073, before the Review Period expires. If you
sign this Agreement before the Review Period expires, you are knowingly and
voluntarily waiving the remainder of such period. You have not been asked by the
Company to shorten your time to consider whether to sign this Agreement. The
Company has not made any threat or promise to induce you to sign this Agreement
before the end of the Review Period. You agree with the Company that changes to
this Agreement, whether material or immaterial, do not restart the running of
the 21-day Review Period; and
c.you are not otherwise entitled to the Severance Benefits; and
d.this Agreement is the entire Agreement between you and the Company regarding
the termination of your employment with the Company. You are entering into this
Agreement based solely on the written terms of the Agreement, and are not
relying on any other representations by the Company in entering this Agreement;
and
e.This Agreement does not waive or release any rights or claims you may have
after you sign this Agreement.
11.
Non-Disparagement. Except as otherwise provided in paragraphs 3.1, 4 and 6.1 you
agree, subject to any obligations you may have under applicable law, that you
will not make or cause to be made any statements or take any actions that
disparage or in any way damage the reputation of the Company. In the event such
a communication is made to anyone, including but not limited to the media,
public interest groups and publishing companies, it will be considered a
material breach of the terms of this Agreement. You understand that nothing in
this paragraph prevents you from disclosing statements, of any nature, regarding
possible violations of law or regulation to government agencies or authorities.

12.
Breach by Employee. You agree that your obligations contained in paragraphs 5,
6, 8 and 11 of this Agreement and Article 2 of the Executive Agreement are
reasonable and necessary for the protection of the Company’s legitimate business
interests, and that you fully understand and freely enter into these
obligations. Except as otherwise provided in paragraphs 3.1, 4 and 6.1 the
Company’s obligations to you after the Effective Date are contingent on you
fulfilling your obligations under this Agreement. If you commit any



EXHIBIT A

--------------------------------------------------------------------------------





material breach of this Agreement, the Company shall have the right to
immediately cancel its obligations under this Agreement, and you will be
required to reimburse the Company for any and all compensation and benefits
(other than those already vested) paid as consideration under the terms of this
Agreement, except to the extent that such reimbursement is prohibited by law or
would result in the invalidation of the release in paragraph 2 above, as well as
any other relief available by law or equity. In any event, you shall remain
bound by your other promises and obligations in this Agreement.
13.
Revocation. After you sign this Agreement, you will have 7 days to revoke it.
This Agreement shall not be effective or enforceable until the revocation period
has expired. If you want to revoke this Agreement you should deliver a written
revocation by letter addressed to the Chief Legal Officer, Baker Hughes, a GE
company, 17021 Aldine Westfield Road, Houston, Texas 77073, within 7 days after
you signed it.

14.
Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the State of Texas, exclusive of its choice of law provisions.

15.
Subsequent Use of this Agreement. Additionally, the parties agree that this
Agreement may be used as evidence in a proceeding in which you or the Company
allege a breach of this Agreement, or to assert a complete or partial defense to
any lawsuit, arbitration or claim, and may be used as a basis for an injunction
against any action, suit or other proceeding that may be prosecuted, instituted
or attempted by you in breach of you release of claims. Other than this
exception, or disclosure to the EEOC, NLRB, SEC, OSHA, or any other federal,
state or local agency charged with the enforcement of any laws, as provided in
paragraphs 3.1, 4 and 6.1 above, you and the Company agree that neither will
offer or introduce this Agreement as evidence in any administrative proceeding,
arbitration or lawsuit.

16.
Arbitration Agreement. Save to the extent that this Agreement expressly provides
for the resolution of any category of dispute, controversy, or claim in some
other manner, the Parties hereby agree that any dispute, controversy, or claim
arising out of, relating to, or in connection with this Agreement shall, whether
or not this Agreement has been terminated, be referred to and finally determined
by mediation and arbitration in accordance with the provisions of the Mediation
and Arbitration Agreement between you and the Company or its affiliate dated
June 2, 2017.

17.
Compliance With Section 409A. This Agreement is intended to comply with Section
409A of the Internal Revenue Code (“Section 409A”) or an exemption thereunder.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A,
and in no event



EXHIBIT A

--------------------------------------------------------------------------------





shall the Company be liable for all or any portion of any taxes, penalties,
interest, or other expenses that may be incurred by you on account of
non-compliance with Section 409A.
18.
Exclusive Rights and Benefits. Except as otherwise provided in this Agreement,
the benefits described in this Agreement, supersede, negate and replace any
other benefits owed to or offered by the Company to you. This Agreement will be
administered by the Company’s Senior Labor & Employment Counsel and Chief Human
Resources Officer, who will also resolve any issues regarding the
interpretation, implementation, or administration of the benefits described
above. However, this provision shall not be construed to limit your legal rights
if a disagreement exists to contest the decision of the Company’s Senior Labor &
Employment Counsel.

19.
Severability and Headings. The invalidity or unenforceability of a term or
provision of this Agreement shall not affect the validity or enforceability of
any other term or provision of this Agreement, which shall remain in full force
and effect. Any titles or headings in this Agreement are for convenience only
and shall have no bearing on any interpretation of this Agreement.

20.
Questions related to your termination and/or severance should be directed to the
Chief Legal Officer, Baker Hughes, a GE company.

AGREED AND ACCEPTED THIS    DAY OF JANUARY, 2018.
/s/ Belgacem Chariag
                        
Belgacem Chariag




EXHIBIT A